Citation Nr: 0208686	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-47 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent from April 26, 1995, and in excess of 40 percent 
from October 7, 1996, for service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
recurrent lumbosacral strain and assigned a 10 percent 
evaluation. 

Subsequently, in a November 1996 rating decision, it was 
determined that degenerative joint disease and degenerative 
disc disease of the lumbar spine were due to the service 
connected recurrent back strain and would be included in the 
overall evaluation of the low back. The veteran continued to 
disagree with the assigned disability evaluation of 10 
percent. This assigned disability evaluation, among other 
issues, was appealed to the Board, and the claim was again 
denied in a September 1998 Board decision.

The veteran appealed the September 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 1999, VA's General Counsel and the veteran's attorney 
filed a joint motion to vacate the Board's decision as to the 
issue listed on the title page of this decision and to remand 
the case and to stay further proceedings.  In that same 
month, the Court granted the joint motion, and remanded the 
case to the Board. The appeal as to the remaining issues was 
dismissed.  

In April 2000, the Board remanded the veteran's claim to the 
RO for additional development, to include a VA examination.  
By rating decision dated in March 2001, the low back 
disability was rated as 20 percent disabling from April 26, 
1995, and 40 percent disabling from October 7, 1996.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.
2. Recurrent lumbosacral strain, with degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine is manifested by limitation of motion with some mild 
to moderate discomfort with no evidence of demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings between April 26, 1995 and October 6, 1996.

3. From October 7, 1996 the low back has shown significant 
motion restriction, some weakness and fatigability, and 
complaints of morning pain and stiffness. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
service-connected recurrent lumbosacral strain with 
degenerative disc disease and degenerative joint disease  
between April 26, 1995 and October 6, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2001).

2. The criteria for an evaluation in excess of 40 percent for 
recurrent low back strain with degenerative disc disease 
and degenerative joint disease from October 7, 1996, have 
not been met.  38 U.S.C.A. § § 1155, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. § § 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statements of the case issued throughout the duration of the 
appeal.  In addition, pursuant to the Court's July 1999 
Order, the Board remanded the veteran's claim in April 2000 
to the RO in Lincoln, Nebraska in order to afford the veteran 
VA examinations of his spine.  The examinations were 
conducted in January and July 2001.  In a March 2001 
supplemental statement of the case, the appellant was 
informed of the evidence needed to substantiate his claim and 
of the duty to assist and notice requirements of the VCAA.  
In a letter to the RO, dated in March 2002, the veteran 
indicated that he did not have any further evidence to submit 
in support of his claim and he requested that his case be 
forwarded to the Board for appellate review.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Factual Background

Service medical records reflect that in October 1972, the 
veteran was seen in the outpatient clinic.  At that time, it 
was noted that the veteran had injured his back prior to 
service.  In this regard, the veteran indicated that an 
osteopath had told him that one of his vertebra was out of 
place.  It was noted that one weekend previously, the veteran 
began to experience pain in the low back while on vacation.  
There was no radiation with the pain.  It was noted that he 
worked in the mailroom lifting heavy sacks.  There were mild 
paravertebral spasms in the lumbar area and mild tenderness.  
An impression of lumbosacral strain was recorded.  In early 
July 1973, the veteran reported having injured his back as a 
result of lifting 60 pound sacks of mail.  An examination of 
the lumbar spine revealed joint tenderness over L5, no 
tenderness over the sacroiliac joint, and pain with flexion 
of the spine.  An impression of acute back sprain was 
entered.  When the veteran returned to the outpatient clinic 
a few days later, he related that the medication was 
effective and he was told he could stay in quarters for six 
more days.  A diagnosis of acute back strain was recorded.  
On July 9, 1973, the veteran was again seen for back pain, 
which had somewhat improved.  An examination of the lumbar 
spine revealed full range of motion with complaints of pain 
in the right sacro-iliac joint region.  Sensory and motor 
examinations were within normal limits.  The veteran was able 
to heel and toe walk without any difficulty.  An impression 
of resolving acute back strain was entered.  A May 1973 
examination for separation report reflects that the veteran's 
spine was found to have been normal.  A May 1973 Report of 
Medical History reflects that the veteran reported having had 
recurrent back pain.  In the notes section of the report, the 
examiner noted that the veteran had had low back syndrome 
which had existed prior to service. 

VA and private medical reports, dating from 1974 to 1995, 
reflect that the veteran continued to complain of low back 
pain at the sacroiliac joint with no radiation.  An X-ray of 
the lumbar spine, performed in November 1974, was normal.  

In June 1995, the veteran indicated that he had decreased 
circulation over the previous year.  He described a tingling 
sensation in the feet and hands.  He believed his lower legs 
were cool to touch.  A diagnosis of transient paresthesia-no 
disease demonstrated was entered.  A June 1995 medical 
report, submitted by G.R. Grimes, D.C., reflects that the 
veteran complained of tingling and burning in his arms and 
legs with no apparent injury.  An examination revealed 
subluxation at C6-7, T1-2 and L4-5 as a result of pressure on 
the nerves to the affected areas.  Dr. Grimes felt that the 
veteran had over stressed the muscles in the aforementioned 
areas which had created an association of brachial neuralgia 
to the arm and sciatica to the leg.  

During a December 1995 VA spine examination, the veteran gave 
a history of having back problems since 1973.  He reported 
intermittent episodes of severe back pain which required rest 
and chiropractic treatment.  An examination of the lumbar 
spine revealed no postural abnormality.  The musculature of 
the back was tight but without spasm.  Range of motion of the 
back was to 90 degrees of forward flexion, 20 degrees of 
backward extension, ten degrees of left and right lateral 
flexion, and 10 degrees of left and right rotation. The 
examiner specified that there was no objective evidence of 
pain on motion or of neurologic involvement.  The examiner 
diagnosed recurrent lumbosacral strain, degenerative disk 
disease of the lumbosacral spine and degenerative joint 
disease of the lumbosacral spine.

A July 1996 VA spine examination report reflects that the 
veteran complained of low back and neck pain, and of tingling 
and numbness in the feet.  The veteran denied radiculopathy, 
numbness or tingling in the lower extremities, or bowel or 
bladder changes. An examination of the lumbar spine revealed 
no evidence of atrophy of the muscles of the back, paraspinal 
muscle spasm or fixed deformity.  Forward flexion of the 
lumbar spine was to 90 degrees, extension was to 40 degrees, 
bilateral rotation was to 40 degrees, and bilateral flexion 
was to 30 degrees.  The veteran complained of pain with left 
lateral bending.  The lumbar spine was nontender to 
palpation.  Deep tendon reflexes were 2+ bilaterally.  Mild 
to moderate disc space narrowing at L4-L5 and L5-S1 and 
anterior syndesmophytes and ridging at L4-S1 were disclosed 
on radiologic examination.  A diagnosis of mild to moderate 
lumbar spondylosis L2-L3, and mild to moderate spondylosis 
L4-L5 and L5-S1 was assigned.

An October 26, 1996 VA spine examination report reflects that 
the veteran's degenerative disc disease and degenerative 
joint disease of the spine "may be" directly related to low 
back strain in the military.  An examination of the lumbar 
spine revealed forward flexion to 90 degrees, backward 
extension to 40 degrees, bilateral flexion to 25-30 degrees, 
and bilateral rotation to 40 degrees.  The veteran had 
bilateral downgoing Babisnki, 2+ patellar and ankle jerk 
reflexes.  Motor strength was 5/5 in both lower extremities.  
A straight leg raising test was negative, bilaterally.  The 
examiner reported that X-rays of the lumbar spine, conducted 
in June 1996, revealed findings previously noted in this 
decision.  The examiner reported that the manifestations of 
his low back were an inability to lift more than 15 pounds 
without considerable pain, pain with bending and twisting, 
significant pain with prolonged sitting, and morning pain and 
stiffness.  

A February 1997 VA mental disorders examination report 
reflects that an Axis III diagnosis of L3-5 disc problems 
with secondary peripheral neuropathy, bilaterally, was 
entered.

Medical reports from Dr. J. Jirka, dated in May and October 
2000, reflect that the veteran complained of on and off again 
back pain which was exacerbated with heavy lifting and over 
exertion.  In October 2000, Dr. Jirka indicated that the 
veteran could return to work with no limitations.

A January 2001 VA spine examination report reflects that the 
veteran continued to complain of back pain which would 
occasionally radiate into his knees and which increased with 
significant activity.  It was noted that the veteran was 
unemployed with his last employment ending approximately nine 
months previously.  The veteran reported that the cause for 
his unemployment was not just his back but because of other 
extenuating circumstances.  However, he reported that if his 
back pain was gone, he would be able to work.  The examiner 
indicated that the veteran had received treatment by a 
chiropractor over the years with the last visit approximately 
eight months previously.  The veteran reported having some 
weakness and fatigue regarding his back.  The examiner 
indicated that the veteran did not have any significant 
numbness or tingling in either of his extremities.  

Examination of the lumbar spine at that time revealed that 
the veteran's gait was slow, but not significantly antalgic.  
There was no evidence of any significant limp.  The veteran 
was able to heel and toe walk easily.  There was some point 
tenderness over the lumbosacral spine on the right side of 
his spine in the L5 region.  There was no evidence of any 
clinical deformity.  Forward flexion was to 85 degrees 
without pain, extension was to 15 degrees, side to side 
bending was to 10 degrees, bilaterally, and bilateral 
rotation was to 10 degrees with some pain.  Patellar tendon 
and Achilles tendon reflexes were both 2+ and symmetrical.  
Sensation showed some tingling at the plantar aspect of the 
right foot.  Otherwise, sensation was normal in both lower 
extremities.  Motor examination showed strength to be normal 
in all muscle groups and symmetrical, bilaterally.  A 
straight leg test was negative.  The examiner indicated that 
he had reviewed X-rays of the lumbar spine and that they 
essentially showed similar changes with X-rays of the lumbar 
spine conducted in 1996 with some significant advancement at 
the L5-S1 spondylosis along with increased anterior 
osteophyte formation diffusely in the lumbar spine.  The 
assessment of the examiner was that the veteran had lumbar 
spondylosis with no evidence of any neurologic compromise.  
The examiner indicated that the veteran seemed to have 
multiple factors impacting his life in addition to his back 
pain.  However, the examiner determined that at that point, 
the veteran's back pain seemed to limit his ability to pursue 
completely normal function including employment.  It was 
noted, however, that the veteran did not have any functional 
loss of his lower extremity, although he did have loss of 
range of motion and weakness and fatigability in his lumbar 
spine.  It was noted this would be significant and 
debilitating with flare-ups.  

A July 2001 VA general medical examination report reflects 
that the veteran claims file was reviewed by the examiner 
prior to the examination.  The examiner noted that the 
veteran was employed as a case worker at a correctional 
center.  Upon examination of the veteran, his posture and 
gait were both unremarkable and he ambulated without 
difficulty.  A neurological examination was normal.  
Diagnoses of degenerative changes of the lumbar spine and 
chronic low back pain were recorded by the examiner. 

A July 2001 VA spine examination report reflects that the 
veteran continued to complain of pain, stiffness and weakness 
in his lower back and that he used hot showers to obtain 
relief.  The veteran denied having any flare-ups.  He related 
that he used arches in his shoes.  An examination of the 
spine revealed that the veteran had forward flexion to 75 
degrees, extension to 10 degrees, bilateral flexion to 15 
degrees, and bilateral rotation to 20 degrees.  The examiner 
noted that the veteran had mild to moderate difficulty in 
performing the ranges of motion of the lumbar spine.  The 
musculature of the back appeared strong and there were no 
neurological changes.  The veteran ambulated without 
difficulty.  Diagnoses of continuing mechanical low back pain 
and degenerative disease in the lower lumbar spine were 
recorded by the examiner.  The examiner indicated that the 
veteran was able to complete four additional forward flexion 
exercises concerning his trunk and lower back, but with 
decreased range of motion and pain.  It was noted that the 
veteran's range of motion decreased to 70 degrees with the 
four exercises and that he had pain across the midlumbar 
spine.  There was no evidence of any incoordination, weakened 
movement or fatigability with use, but there was mild-to-
moderate discomfort in the lower back.  The examiner noted 
that the veteran was employed as a case worker at a 
correctional facility and that he had difficulty carrying 
heavy items and opening doors. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2001).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (2001); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 
38 C.F.R. § 4.14 (2001); Fanning v. Brown, 4 Vet. App. 225 
(1993).


The veteran's back disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent rating is in 
order for disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is contemplated for severe disc 
syndrome  with recurrent attacks with intermittent relief.  A 
60 percent evaluation, the highest rating available for 
intervertebral disc syndrome under Diagnostic Code 5293, is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

In the alternative, under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, a maximum 40 percent evaluation  is contemplated for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
in effect for strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion.

In this case, the record shows that there is degenerative 
arthritis established by 
X-ray evidence and limitation of motion of the appellant's 
lumbosacral spine, which would allow for rating on the basis 
of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  However, a VA General Counsel opinion determined 
that Diagnostic Code 5293 (intervertebral disc syndrome) also 
involves loss of range of motion, because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the lumbar vertebrae.  
See VAOPGCPREC 36-97.

Therefore, a separate rating for the appellant's limitation 
of lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001) (limitation of motion of the lumbar spine) in 
addition to the current rating under Diagnostic Code 5293 
would constitute pyramiding because the appellant's 
limitation of lumbar motion is already considered and 
compensated under Diagnostic Code 5293.  See VAOPGCPREC 36-
97.  This is not allowed under 38 C.F.R. § 4.14 as it would 
compensate the appellant twice for the same symptomatology 
(limitation of lumbar motion).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  Thus, a separate rating under 
Diagnostic Code 5003 and 5292 for degenerative arthritis with 
limitation of motion in addition to the 40 percent rating 
under Diagnostic Code 5293 is not in order because the 
appellant is already compensated for limitation of motion 
under Diagnostic Code 5293.  See Esteban, supra; 38 C.F.R. §§ 
4.14, 4.71a, Diagnostic Code 5003.

The Board notes there is no indication at any time during the 
appeal period of  "ankylosis" of his lumbosacral spine, which 
means complete bony fixation and total immobility of his 
spine in either a favorable or unfavorable position, so he 
cannot receive a rating higher than 40 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 or 5289 (2001).  See 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Here, at the time of the December 1995 examination, the 
veteran had no back spasm and no objective evidence of pain 
on motion.  Further, there was no neurologic involvement.  X-
ray studies showed no more than mild to moderate degenerative 
changes. On spine examination in July 1996, there was no 
atrophy of the back and again no indication of spasm.  Also, 
the spine was nontender to palpation.  As in December, there 
were no neurologic abnormalities.  Review of x-rays done a 
month earlier showed essentially unchanged findings from the 
time of the 1995 examination.  The retained ranges of motion 
demonstrated during the time frame in question do not 
represent more than moderate motion restriction.  In sum, the 
findings when compared to the pertinent codes do not afford a 
basis for a rating increase beyond 20 percent rating for the 
time frame between April 26, 1995, and October 6, 1996.  



After that time, however, the back worsened to the extent 
that an increase to 40 percent, but not more, is in order.  
When the veteran was seen in October 1996, He complained of 
significant alterations in his ability to lift and of limited 
motion of the back.  He also complained of pain and stiffness 
in the back.  The examiner opined that the veteran had 
"significant" changes related to his spondylosis and this 
could be directly linked to the low back strain. Overall, it 
appears that this condition is best evaluated from October 7, 
1996, as 40 percent disabling under Diagnostic Code 5293 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.



ORDER

A disability  rating in excess of 20 percent for service-
connected recurrent lumbosacral strain with degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine is denied for the time between April 26, 1995 and 
October 6, 1996. 

A disability rating in excess of 40 percent for recurrent low 
back strain with degenerative disc disease and degenerative 
joint disease from October 7, 1996, is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

